Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  However, this may need to be reconsidered due to the instant application being a CIP and then claimed invention not being entitled to a pre-AIA  filing date, meaning that the application would be treated under the AIA .  
Priority
	The examiner notes that the pending claims are reciting CIP subject matter that is not found in the parent case (15770184).  The claimed elements regarding the use of virtual currency is new subject matter that does not have any written description support in the parent case relied upon for priority.  Because the claimed invention is reciting CIP subject matter, the filing date for the claims is found to be 07/15/21.  Accordingly, the applicant’s own publication of the prior filed application is valid prior art because it has a publication date from 2018. Applicant is reminded that the filing date for the claims is determined by considering all of the claimed subject matter and when it was disclosed together.  In this case such an analysis results in it being determined that the parent case 15770184 does not provide support for the virtual currency limitation and that means that the applicant is not entitled to the earlier date for the effective filing date for the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, there is no antecedent basis for “the remaining bid amount”.  It is not clear what this is referring to.  The claim recites that a predetermined bid price is calculated but there is no recitation to a remaining bid amount.  Also, the following language is found to be indefinite and is related to the remaining bid amount limitation: “subtracting the selling price from a total bid amount of the available bidders to unsuccessful bidders”.  While there is no antecedent basis for the remaining bid amount, it appears that the claim might be reciting that the remaining bid amount is determined by having the selling price be subtracted from a total amount of bids received to determine how much currency is left over to distribute.  However, the claim recites that the total bid amount is that of the available bidders to unsuccessful bidders, which is confusing and is not clear in scope.  The specification does not seem to recite such a situation either as best understood by the examiner so it is not clear what this portion of the claim is attempting to recite.  The specification does discuss a ratio on page 44 where the selling price is subtracted from the total bid price (assume to be the total $ collected in total) and the remaining amount is divided into a fair ratio to the unsuccessful bidders.  This is the closest disclosure the examiner can find in the specification to that which is claimed.  The guidance in the specification does not provide clarity to what is meant by having a total bid amount that is of the available bidders to unsuccessful bidders and what this means.  Who are the available bidders?  Are they bidders who have actually purchased a lottery ticket or is this reciting those bidders that could participate (the general population that could participate if they wanted to).  This is not clear and renders the claim indefinite.  For purposes of examination the examiner has interpreted this claim language to be reciting the remaining bid amount as being the total taken in minus the selling price of the real estate that is refunded to unsuccessful dibbers.  That is the only claim interpretation that makes any sense due to the confusing claim language (that does not agree with the specification).  Otherwise the application of prior art would not be warranted due to the indefiniteness of the claim language (see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims).  
For claim 2, the applicant claims returning part of the bid price and then refers to the remaining bid amount.  This appears to contradict claim 1 that recites the remaining bid amount as being what is returned (refunded) to the unsuccessful bidders, not part of the bid price.  This renders the claim indefinite.
For claim 4, the applicant recites “which was auctioned off”.  Claim 1 does not recite an auction and nothing in the claim is clearly reciting that an auction is being used so when one gets to claim 4 and reads “which was auctioned off”, it creates confusion because no auction has been recited.  What is the scope of claim 1 as far as does claim 1 only allow for an auction?  If this is true then an explanation is required because the specification teaches that the bids can be for a lottery and are more akin to a lottery ticket then an auction.  Does the claimed invention require an auction or does the claim scope allow for a lottery as the specification teaches?  This confusion renders the claim indefinite.  Also, with respect to the term “contract procedure”, while breadth is not indefiniteness, when the examiner refers to the specification to determine what the contract procedure is that is being performed by the buyer selection device, it is noted that none appears to have been disclosed.  While the specification teaches that buyers, sellers, brokers, etc., can chat and communicate about a contract, nothing is disclosed that sets forth what the applicant means by the claimed “contract procedure” that is being performed by the buyer selection device.  This also renders the claim indefinite.
For claim 5, there is no antecedent basis for “the registered real estate” as none has been previously recited.  It is not clear what this is referring to.  Also, what does it mean to handle registration of the registered real estate?  If the real estate is already registered, then what is being handled?  This is not clear.  Applicant claims “the AI chatbot service” interworking with the API.  No such limitation was previously recited.  The applicant claims an AI chatbot service but does not recite that it interworks with anything and the AI chatbot service was not claimed as being used with an API.  Therefore, it is not clear if the AI chatbot interworks with the API or not.  This renders the claim indefinite.
For claim 6, with respect to the claimed contract procedure, while breadth is not indefiniteness, when the examiner refers to the specification to determine what the contract procedure is that is being performed by the buyer selection device, it is noted that none appears to have been disclosed.  While the specification teaches that buyers, sellers, brokers, etc., can chat in a chat room and can communicate about a contract, nothing is disclosed that sets forth what the applicant means by the claimed “contract procedure” that is being performed by the buyer selection device.  This renders the claim indefinite.  The scope of the claimed “contract procedure” and the boundaries imposed on the claim by this language is not clear.  Also, the applicant recites that the contract procedure is performing “in a chatting manner”.  It is not clear what is meant by chatting manner.  What kind of chat does this require and/or exclude from the claim scope?  This terminology is indefinite as it can have different meanings to different people and has not been defined in the specification such that this language is definite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system such that they pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of conducting a real estate sales transaction using either a lottery system or an auction system, where a successful bidder is selected and unsuccessful bidders are given a refund amount.  This is considered to be a fundamental economic practice and/or a commercial interaction in the form of a sales activity.  
Using claim 1 as a representative example that is applicable to claim 6, the abstract idea is defined by the elements of:
access a[n] service for real estate transactions, 
register a real estate property to be sold, and 
provide information about a selling price and a sale period of the registered real estate property; 
access the service, 
purchase currency, and participate in bidding for buying the registered real estate property using the purchased currency; and
provide a service screen of the service, 
calculate a predetermined bid price amount and the number of available bidders on the basis of the selling price of the real estate property, and, 
when the calculated number of available bidders is satisfied within the sale period and an arbitrary bidder among the available bidders successfully bids on the real estate property, distribute the remaining bid amount obtained by subtracting the selling price from a total bid amount of the available bidders to unsuccessful bidders

The above limitations are reciting a process by which a real estate property can be sold.  As is stated in the specification, the invention is described as being a technique for the sale of real estate at a reasonable price.  The independent claims have a claim scope that includes the use of a lottery system where individuals pay a fee (a bid in the specification) to participate and where a winner is randomly chosen.  The claimed concept is essentially a game of chance being played for the sale of real estate via a lottery or auction, and amounts to gambling for the purchase of real estate.  The lottery can be equated to a raffle in this sense.  Based on the guidance given in the specification it is noted that the claimed bidders and bid amounts can be a lottery where a buyer purchases a lottery ticket and a winner is randomly chosen.  This is what has been disclosed in the specification and is the concept that is recited in the claims by virtue of the above identified claim limitations.  This represents a certain method of organizing human activities type of abstract idea per the 2019 PEG and subsequent guidance.  This is a fundamental economic practice and/or a commercial interaction in the form of a sales activity.  
For claim 1, the additional elements of the claim are a seller terminal, having the service be online, a buyer terminal, having the currency be virtual, and a real estate buyer selection device.  The claimed terminals are generic in nature and have been disclosed in the specification as being comprised of generic computing hardware such as smartphones, tablet PCs, desktop computers, etc..  The claimed terminals that are tied to the steps that define the abstract idea are taken as a link to computer implementation (an instruction for one to use a particular technological environment for the abstract idea, namely generic computers).  The recitation to having the service be “online” is a recitation to using the Internet and use of a network to affect the real estate transaction service.  The recitation to having the currency be “virtual” is claiming digital currency that is in the realm of computers as opposed to hard currency such as US dollars.  The recitation to “online” and “virtual” are both considered to be an instruction for one to practice the invention using general purpose computers, and as such does not provide for integration into a practical application in combination with the claimed terminal devices.  See MPEP 2106.05(f) and (h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device (the claimed terminals, online, virtual) to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  But for the limitation reciting the terminals and the use of computers in general (online, virtual), the remainder of claim 1 is reciting the abstract idea of how to go about and conduct a transaction for the sale of real estate using a lottery or an auction that can be practiced by people with no technology at all.  The terminals and use of computers is simply as a tool to provide for execution of the claimed abstract idea.  This does not amount to reciting significantly more.  
	For claim 2, the claimed manner in which part of the bid price is being returned is considered to be part of the abstract idea.  The process by which the bid amount is refunded to the unsuccessful bidders is something that serves to define the abstract idea and is directed to disbursement of funds that is an economic activity itself.  The claimed buyer selection device has been treated in the same manner as was set forth for claim 1, see MPEP 2106.05(f), (h).  Nothing is claimed that provides for integration at the 2nd prong or significantly more at step 2B.
For claim 3, the claimed request for modification of information about the real estate when the number of bidders (lottery participants) is not sufficient is reciting more about the same abstract idea.  When not enough lottery tickets have been sold (the claimed bids), the claim is reciting a situation such as modifying the price of the home and or tickets being sold so that one can encourage more buyers to participate in the lottery.  What is claimed is reciting human activity that is part of the process of selling real estate, such as changing the price of the lottery tickets to rerun the lottery due to not enough tickets being sold.  This is part of the abstract idea.  The real estate buyer selection device has been treated in the same manner as was set forth for claim 1, see MPEP 2106.05(f), (h).  Nothing is claimed that provides for integration at the 2nd prong or significantly more at step 2B.
For claim 4, the claimed communicating and performing of a contract procedure are considered to be part of the abstract idea.  The specification teaches that when a bidder is randomly chosen, the system has the buyer, seller, broker if any, etc., all join into a chat and talk about the contract to be entered into.  Claim 4 is broadly reciting such a communication and the entering into a contract for the sale of the property.  This is part of the abstract idea of claim 1.  The sale of properties involves contracts and a contract is a legal agreement.  The subject matter of claim 4 is directed to the act of negotiating a contract so that it can be entered into.  The buyer, seller terminals have been treated in the same manner as set forth for claim 1.  The claimed use of AI and a chatbot is taken as an additional element; however, these elements are akin to reciting implementation by computers and do not provide for integration or significantly more.  Having an AI chatbot is using a computer to interact with a human being in the same manner that a human being would behave.  This is at best just a general link to use of AI that amounts to a link to a particular technological environment and is not sufficient to provide integration into a practical application or significantly more.  This is just another limitation that is reciting the use of computers for the purpose of allowing for communication to occur to enter into a contract for the property being sold via the lottery or auction.  
For claim 5, the interworking with a registry that handles registration of property and interworking with a tax office that handles tax payments (such as real estate property taxes for registered properties) is reciting human activity that is also part of the abstract idea of claim 1.  Registering property and interfacing with a tax office to pay taxes is something humans did well before the invention of modern computers.  The claimed devices/terminals have been treated in the same manner as set forth for claim 1.  The use of an API is claiming the use of software/programming and is taken as a further instruction for one to practice the abstract idea using generic computers.  
For claim 6, reciting that a buyer, broker, seller are invited to chat and perform a contract procedure has been treated in a similar manner to claim 4.  Having the people “chat” is claiming that they are talking to each other, which is human activity.  The performance of a contract procedure reads on entering into a contract, which is a legal interaction that is itself an abstract idea.  This defines more about the abstract idea of claim 1.  The claimed device and having a “generated” chat room is reciting that the chat is occurring online or via computers.  This is an instruction for one to practice the abstract idea using general computers to chat and enter into a contract.  This does not provide for integration at the 2nd prong or significantly more at step 2B.
Therefore for the above reasons, claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (20180315118) in view of Cooley et al. (20160180653).
For claim 1, Lee discloses a system and method whereby real estate is sold via a lottery or an auction.  See paragraph 008 in general.  The claimed seller terminal, buyer terminal, and buyer selection device are satisfied by the seller terminal 200, buyer terminal 300, and transaction server 400 of Lee.  In Lee, a seller registers their property for sale, provides information about a selling price, and determines a sale period as has been claimed for the seller terminal.  See paragraph 034.  The buyer terminal allows a buyer to participate in bidding to buy the real estate, see paragraph 001 where it is disclosed that buyer perform bidding and that a winning bidder is randomly selected (a lottery).  The claimed calculation of the bid price amount and number of available bidders is disclosed in paragraph 008 for example.  Paragraph 027 teaches that when the number of bidders is satisfied (acceptable number that allows for the sale to occur), then a winning bidder is selected.  A bid price amount (such as a lottery ticket purchase amount) is predetermined in Lee and is based on taking the price for the property and multiplying it by a certain percentage, see paragraph 001.  Lee satisfies the predetermined bid amount and number of bidders on the basis of the selling price as has been claimed.  When enough bidders participate, then the sale is allowed to occur as is disclosed in paragraph 027.  The claimed distribution of a remaining amount of bid money is taught in paragraphs 008, 009, 080, 082-083, 089.  Lee teaches that a remaining portion of the fees from the bidding is refunded to unsuccessful bidders as has been claimed.  This is considered to satisfy the claimed distribution of the remaining amount of the bid amount (the total minus the selling price) for the available bidders and unsuccessful bidders (as this is best understood by the examiner due to 112b issues).   
Not disclosed by Lee is that virtual currency can be used for the real estate bidding process (lottery or an auction per the claim scope).
Cooley teaches a contest system that includes a lottery and/or auction, see paragraph 041, 054.  In paragraph 066 Cooley teaches that users can bid using virtual currency.
[0066] In another embodiment of the invention, the users may bid any type of token, item, or currency in the incremental auction contest. For instance, users may bid actual money or currency in the incremental auction contest rather than tokens. The money bid may be in any denomination or currency, such as dollars, euros, or any other fiat currency. Alternatively, users may also bid tickets or tokens which they have purchased prior to bidding. Alternatively, users may bid bitcoins or any other type of alternative currency, commodity, or other asset class including for instance virtual currencies, digital currencies, crypto currencies, mobile phone credits, precious metals, coupons, options, derivatives, equities, and bonds. ……

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Lee with the ability to conduct the lottery or auction using virtual currencies as is taught by Cooley so that other currencies could be used.  This would yield the desirable result of allowing users to bid using other forms of currency other than hard cash or dollars, etc..  Providing the ability to use virtual currency to Lee would yield predictable results of allowing more users to participate and allowing for other forms of currency to be used.  This would have been obvious to one of ordinary skill in the art of lotteries and/or auctions based on the teaching of Cooley.
For claim 2, Lee discloses that a refund is given to unsuccessful bidders, see paragraph 106.  Not disclosed is that the bid amount is uniformly distributed by dividing the amount by the number of unsuccessful bidders.  The applicant is claiming the concept of equal portions for the refund such that each bidder that is not successful gets a refund of some amount.  It would have been obvious to one of ordinary skill in the art to divide the remaining bid amount equally among the unsuccessful bidders.  This would allow each bidder to get something back and the easiest thing to do is give equal refunds to each bidder.  
For claim 3, Lee teaches that when the number of bidders is not satisfied, the sale of the property does not occur, see paragraph 048 where it is disclosed that the number of bidders can be satisfied (sale occurs) or not satisfied (sale does not occur).  The claimed modification of information about the real estate is satisfied by Lee teaching that if the first auction or lottery does not occur, then a second method of conducting a lottery or auction will be undertaken, and this requires modifying the information about the real estate to indicate the new lottery or new auction that is being used.  See paragraphs 065, 070 for examples where it is taught that a second auction system can be used.  When that is done, the information about the real estate auction is changed to reflect the new type of auction being used.  This disclosure is considered to satisfy the request for modification of information (the changing of the mode of sale to another game of chance).




Claims 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (20180315118) in view of Cooley et al. (20160180653) and further in view of Cheng-Shorland et al. (20200104958) and in view of Wang et al. (20180253780).
For claim 4, Lee teaches that the various devices/terminals used by the seller, buyers, brokers, etc. can communicate with each other as claimed.  Lee teaches that a contract is used for the sale of the property, see paragraphs 025, 026, 034, 101.  Disclosed is that a sales contract is used for the sale of the real estate property.  This satisfies performing a contract procedure.  
Not disclosed is that an AI chatbot is used.
Cheng-Shorland teaches that a chat room can be used by participants for a contract negotiation where the contents of the chat are used as supporting documentation for any agreed upon contract (satisfies a contract procedure).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Lee with the ability to use a chat room for the buyer, seller, and any other interested parties to chat about the contract for the sale of the property.  Lee teaches that communication between the parties will occur so that a contract can be entered into and it would have been obvious to have that communication occur via a chat room.
Wang teaches that it is known in the art to have an AI chatbot that can assist real estate buyers with real estate questions.  This reference is cited to show that having an AI chatbot is known in the art specifically for real estate issues.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Lee with the ability to use an AI chatbot to assist in the real estate process and the contract procedure that is being undertaken in the chat between the buyer, seller, and the broker (if any).  
For claim 5, not disclosed is that the system interworks with a registry server that registers real estate and a tax server that processes tax payments.  Lee does teach in paragraph 088 that the successful bidder has to pay a tax.  The examiner takes official notice of the fact that real estate is registered with local tax assessors office and that owners of real estate have to pay real estate property taxes.  This is common knowledge to any property owner.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Lee with the ability to interface with local real estate assessor offices and tax office that assess taxes for real estate so that the sale can be properly registered with the local jurisdiction and so that property taxes can be paid.
For claim 6, as was addressed for claim 4, not disclosed is that chatroom is used for a contract procedure.
Cheng-Shorland teaches that a chat room can be used by participants for a contract negotiation where the contents of the chat are used as supporting documentation for any agreed upon contract (satisfies a contract procedure).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Lee with the ability to use a chat room for the buyer, seller, and any other interested parties to chat about the contract for the sale of the property.  Lee teaches that communication between the parties will occur so that a contract can be entered into and it would have been obvious to have that communication occur via a chat room.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“You can buy a home with cryptocurrency: Here’s how” teaches that it was known in the art as of 2016 that real estate could be bought and sold using virtual currency.
“Newly launched bitcoin.com lottery unlocks global lotteries though cryptocurrency payments” teaches that it was known in the art in 2020 to conduct a lottery by having participants use virtual currencies.  
“Lexington realtors selling home for bitcoin” teaches that in April 2021 it was known to sell real estate in exchange for virtual currency.
Sheppard et al. (20170186115) teaches the use of an AI chatbot with a real estate system, see paragraphs 047, 048.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687